


110 HR 5462 IH: To amend title 10, United States Code, to deny Federal

U.S. House of Representatives
2008-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5462
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2008
			Mr. Gohmert (for
			 himself, Mr. Kline of Minnesota,
			 Mr. Campbell of California,
			 Mr. Brady of Texas,
			 Mr. King of Iowa,
			 Mr. Sali, Mr. Lamborn, Mr.
			 Conaway, Mr. Shadegg,
			 Mr. Chabot,
			 Mr. Price of Georgia,
			 Mr. David Davis of Tennessee,
			 Mr. Garrett of New Jersey,
			 Mr. Franks of Arizona,
			 Mrs. Myrick,
			 Mr. Sam Johnson of Texas,
			 Mr. Manzullo,
			 Mr. Goode,
			 Mr. Pitts,
			 Mr. Wamp, Mr. Feeney, Mr.
			 Walberg, Mr. Gingrey,
			 Mr. Marchant,
			 Mr. Herger,
			 Mrs. Bachmann,
			 Mrs. Blackburn,
			 Mr. Akin, Mr. Broun of Georgia,
			 Mr. Bilbray,
			 Mr. Brown of South Carolina,
			 Mr. Issa, Mr. Neugebauer, Mr.
			 Hunter, Mr. Poe,
			 Mr. Hall of Texas,
			 Mr. Ehlers,
			 Mr. Burton of Indiana,
			 Mr. Barton of Texas,
			 Mr. McHenry,
			 Mr. Sessions,
			 Mr. Hayes,
			 Mr. Latta,
			 Mr. Pence,
			 Mr. King of New York, and
			 Mr. Daniel E. Lungren of California)
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 10, United States Code, to deny Federal
		  funds for any State or city, county, or other political subdivision of a State
		  that prohibits or unduly restricts the establishment or operation of a military
		  recruiting office.
	
	
		1.Denial of Federal funds for
			 States and political subdivisions of States prohibiting or unduly restricting
			 military recruiting officesSection 503 of title 10, United States Code,
			 is amended—
			(1)by redesignating
			 subsection (d) as subsection (e); and
			(2)by inserting after
			 subsection (c) the following new subsection (d):
				
					(d)Response to
				prohibitions or restrictions on military recruiting offices
						(1)Cut-off of
				certain federal fundingNo
				funds described in paragraph (3) of this subsection may be provided by
				appropriation, grant, award, contract or any other means to a State or a city,
				county, or other political subdivision of a State if the Secretary of Defense
				determines that the State or political subdivision prohibits or unreasonably
				restricts, through the imposition of zoning requirements more restrictive than
				the requirements imposed on most small businesses within the jurisdiction
				involved, the ability of the armed forces to establish and operate a military
				recruiting office. The prohibition on a State receiving Federal funds applies
				only if the State acts to prohibit or unreasonably restrict military recruiting
				offices, and the State is not held responsible for the actions of political
				subdivisions of the State.
						(2)NotificationThe Secretary of Defense shall notify the
				President and the Congress of each determination made under paragraph (1) of
				this subsection regarding a State or political subdivision and the basis for
				the determination.
						(3)Covered
				fundsThe limitations
				established in paragraph (1) of this subsection apply to the following:
							(A)Any funds made
				available by the Department of Defense.
							(B)Any funds made
				available by any department or agency for which regular appropriations are made
				in a Departments of Labor, Health and Human Services, and Education, and
				Related Agencies Appropriations Act.
							(C)Any funds made
				available by the Department of Homeland Security.
							(D)Any funds made
				available by the National Nuclear Security Administration of the Department of
				Energy.
							(E)Any funds made
				available by the Department of Transportation.
							(F)Any funds made
				available by the Department of Agriculture.
							(G)Any funds made available by the Central
				Intelligence Agency.
							(H)Any other Federal funds, whether made
				available by appropriation, grant, award, contract or any other means to a
				State or a political subdivision of a State.
							(4)Termination of
				funding cut-offThe
				limitation imposed by paragraph (1) of this subsection shall not apply to a
				State or political subdivision if the Secretary of Defense determines that the
				State or political subdivision has terminated or otherwise ceased to enforce
				the prohibition or restrictions described in such paragraph.
						(5)DefinitionsIn
				this subsection:
							(A)The term
				military recruiting office means any permanent structure used by
				the armed forces as a location to recruit persons to enlist in the armed
				forces.
							(B)The term State means any of
				the several States, the District of Columbia, the Commonwealth of Puerto Rico,
				Guam, the United States Virgin Islands, the Commonwealth of the Northern
				Mariana Islands, American Samoa, and any other territory or possession of the
				United
				States.
							.
			
